Citation Nr: 1107760	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  07-03 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than December 9, 
2004 for the award of service connection for urinary 
incontinence.

2.  Entitlement to an effective date earlier than November 8, 
2004 for the award of special monthly compensation (SMC) for loss 
of use of a creative organ. 

3.  Entitlement to a compensable rating for posterior tibialis 
tendonitis of the left ankle, to include restoration of a 20 
percent rating from January 1, 2005. 

4.  Entitlement to a compensable rating for posterior tibialis 
tendonitis of the right ankle, to include restoration of a 10 
percent rating from January 1, 2005. 

5.  Entitlement to SMC based on loss of use of the bilateral 
feet. 

6.  Entitlement to specially adapted housing.  

7.  Entitlement to service connection for loss of use of the 
bilateral lower extremities.
REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty with the United Stated Navy 
from February 1972 to October 1981 and with the United States 
Coast Guard from October 1981 to May 1984.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from an 
August 2005 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
The Veteran currently resides overseas in Spain, and jurisdiction 
over the claims file is held by the RO in Pittsburgh, 
Pennsylvania.  

The appeals currently before the Board stem from an August 2005 
rating decision.  The Veteran filed a December 2005 notice of 
disagreement that initiated appeals with respect to several other 
claims addressed by the August 2005 rating decision, but the 
January 2007 substantive appeal was specifically limited to the 
claims listed on the title page of this decision.  Therefore, the 
Board does not have jurisdiction over the claims excluded by the 
January 2007 substantive appeal.  See 38 C.F.R. § 20.202 (2010).

The issues of entitlement to increased ratings for left and right 
ankle disabilities, SMC for loss of use of the bilateral feet, 
specially adapted housing, and service connection for loss of use 
of the bilateral lower extremities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for 
urinary incontinence was received by VA on April 16, 1997; 
entitlement to service connection arose on June 15, 2000.

2.  The awards of service connection for neurogenic impotence and 
SMC for loss of use of a creative organ were both effectuated as 
of November 8, 2004. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date of June 15, 2000, but not 
earlier, for the award of service connection for urinary 
incontinence are met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.310, 3.400 (2010).

2.  The criteria for an effective date earlier than November 8, 
2004 for the award of SMC for loss of use of a creative organ 
have not been met.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date: Service Connection 

Service connection for urinary incontinence was granted in the 
August 2005 rating decision on appeal, effective December 9, 
2004.  The Veteran contends that an earlier effective date of 
June 1994 is warranted as he first manifested urinary 
incontinence at that time. 

The award of service connection for urinary incontinence in 
August 2005 was based on the RO's determination that the 
disability was incurred secondary to a service-connected low back 
disability.  Under 38 C.F.R. § 3.310(a), when service connection 
is granted for a secondary condition, the secondary condition 
shall be considered a part of the original service-connected 
disability.  In Ellington v. Peake, 531 F.3d 1364 (Fed. Cir. 
2008), the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) rejected the appellant's argument that the 
provisions of 38 C.F.R. § 3.310(a) required an effective date for 
a secondary condition that is identical to the effective date for 
the primary (underlying) condition, holding that the effective 
date for service connection of a secondary condition cannot be 
earlier than the date on which the Veteran applied for service 
connection for that condition.  Thus, the provisions of 38 C.F.R. 
§ 3.400 pertaining to the assignment of an effective date 
following an original award of service connection are applicable 
to this claim.  

Except as otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim or a claim 
reopened after final disallowance, will be the date of receipt of 
the claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400 (2010).  The effective date of an award of 
service connection shall be the day following the date of 
discharge or release if application is received within one year 
from such date of discharge or release.  Otherwise, the effective 
date is the date of receipt of claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(b)(2)(i).

The current effective date for the award of service connection 
for urinary incontinence is December 9, 2004, the date the RO 
determined that the Veteran's claim for service connection was 
received by VA.  Review of the claims file does not indicate that 
any correspondence was received from the Veteran on that date, 
rather, the Veteran was mailed a VCAA letter on December 9, 2004 
notifying him of the evidence needed to substantiate a claim for 
SMC.  A VA Form 21-526 was received by VA on January 1, 2005, 
which included a claim for service connection for incontinence, 
and this appears to be the claim referenced by the RO in the 
August 2005 rating decision. 

Although VA received a formal claim for service connection for 
urinary incontinence on January 1, 2005, the Board finds that an 
earlier claim for the same benefit was pending at the time of the 
August 2005 rating decision.  On April 16, 1997, the Veteran 
submitted a VA Form 21-4138 stating that he wished VA to 
"reconsider" a claim for service connection for a bladder 
condition.  This claim for service connection was denied in a 
December 1997 rating decision, and the Veteran filed a notice of 
disagreement in February 1998, initiating an appeal.  A SOC was 
prepared in February 1999, but the record indicates that the SOC 
was not actually mailed to the Veteran until May 4, 1999.  A few 
days later, on May 11, 1999, the Veteran was also mailed notice 
of a February 1999 rating decision that granted entitlement to an 
increased evaluation for a low back disability and a total 
disability rating due to individual employability resulting from 
service-connected disability (TDIU).  The February 1999 rating 
decision also continued the denial of the Veteran's claim for 
service connection for a bladder condition.  The May 11, 1999 
notice of the February 1999 rating decision included an appeal 
election sheet that was returned by the Veteran and received by 
VA on May 28, 1999.  The appeal election form specified that the 
February 1999 rating decision had only satisfied the Veteran's 
appeal with respect to the evaluation of the low back disability 
and TDIU.  Therefore, the Veteran indicated that his appeal 
regarding service connection for a bladder condition was not 
satisfied. 

The Board finds that the May 1999 appeal election form 
constitutes a substantive appeal and therefore perfected the 
appeal for entitlement to service connection for a bladder 
condition.  38 C.F.R. § 20.202 (2010) provides that a substantive 
appeal is the last step a Veteran needs to take to perfect an 
appeal before the Board and consists of VA Form 9 or other 
correspondence containing the necessary information.  Id.  The 
May 1999 appeal election form established that the Veteran wished 
to continue his appeal for service connection for a bladder 
disability and was received within the time limit for filing a 
substantive appeal, i.e., 60 days from the date the SOC was 
mailed.  38 C.F.R. § 20. 302(b).  While the appeal for service 
connection for a bladder disability was perfected, it was never 
sent to the Board for adjudication and was therefore pending at 
the time of the August 2005 rating decision that granted service 
connection for incontinence.  38 C.F.R. § 20.1103 (defining a 
final determination on a claim as one that is not appealed and 
perfected). 

The Board also finds that the pending claim for entitlement to 
service connection for a bladder condition included a claim for 
urinary incontinence.  The United States Court of Appeals for 
Veterans Claims (Court) has held, in the context of claims for 
service connection for psychiatric disabilities, that a claim for 
service connection is a claim for symptoms regardless of how 
those symptoms are diagnosed or labeled.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  The medical evidence of record 
at the time of the Veteran's April 1997 claim for service 
connection clearly establishes that the Veteran's bladder 
disability had been solely diagnosed as urinary incontinence.  In 
fact, the Veteran was diagnosed with mild incontinence during a 
September 1995 VA examination, and there is no evidence of 
another disability  or symptoms associated with the bladder in 
the medical record.  In light of Clemons, the issue raised by the 
Veteran's April 1997 claim includes entitlement to service 
connection for urinary incontinence.

For the purpose of calculating the proper effective date for the 
award of service connection for urinary incontinence, the Board 
finds that the Veteran's claim was received by VA on April 16, 
1997.  The Board must now determine on what date entitlement to 
service connection for urinary incontinence arose.  If this date 
is later than April 16, 1997, it will constitute the correct 
effective date for the grant of service connection.  

The record contains evidence of urinary incontinence dating from 
September 1995.  Upon VA examination in September 1995, the 
Veteran reported a history of incontinence since February 1994 
when he fell on his back while undergoing X-rays at a VA 
facility.  The diagnosis was very mild incontinence, but no 
etiology for this condition was provided, and the evidence does 
not firmly establish a chronic condition at that time.  There is 
no other medical treatment for incontinence until June 15, 2000, 
when the Veteran underwent an orthopedic examination in 
connection with a claim for benefits from the Social Security 
Administration (SSA).  At that time, he complained of having 
difficulty controlling his urination dating from the 1994 fall.  
The orthopedist diagnosed mild incontinence due to a probable 
neurogenic bladder.  The Veteran was also involved in a motor 
vehicle accident in Spain in July 2000, and his private 
physicians diagnosed resulting Caudial Equinal Syndrome with 
associated urinary incontinence in October and December 2001.  
More recently, the Veteran complained of urinary incontinence 
during an October 2004 initial history and physical at the 
Orlando VA Medical Center (VAMC) and was referred for a urology 
consultation in November 2004.  He continued to complain of 
incontinence in the context of his low back disability, and, in 
July 2005, a VA genitourinary examiner found that the Veteran's 
bladder and urinary control difficulties were related to his 
service-connected spinal disc disease.  

The Board finds that entitlement to service connection for 
urinary incontinence arose on June 15, 2000, the date of the 
Veteran's orthopedic examination for the SSA.  At that time, the 
Veteran was diagnosed with lumbar degenerative disc disease and 
mild incontinence, and the examining orthopedist identified the 
cause of the Veteran's voiding problem as neurological in nature.  
While the examiner did not explicitly state that the Veteran's 
neurogenic bladder was secondary to his service-connected low 
back disability, the Veteran's complaints of incontinence had 
consistently been reported in the context of his lumbar spine 
condition, and the lay and medical evidence at that time was 
sufficient to establish service connection on a secondary basis.  
See 38 C.F.R. § 3.310.

The proper effective date for the grant of service connection for 
urinary incontinence is therefore June 15, 2000, the date 
entitlement to the benefit arose.  Although the Veteran's claim 
for service connection was received by VA on April 16, 1997, 
38 C.F.R. § 3.400 explicitly states that the proper effective 
date for the grant of service connection is the date of receipt 
of claim, or the date entitlement arose, whichever is later.  
Accordingly, an earlier effective date of June 15, 2000 is 
warranted, and, to this extent, the claim is granted.  

Earlier Effective Date SMC

The Veteran was awarded SMC for the loss of use of a creative 
organ in the August 2005 rating decision on appeal, effective 
November 8, 2004.  The Veteran contends that an earlier effective 
date is warranted for the award of SMC as he manifested impotence 
as early as 1994.  

VA law provides that entitlement to SMC is warranted if a 
veteran, as the result of service-connected disability, has 
suffered the anatomical loss or loss of use of one or more 
creative organs.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 
3.350(a) (2010).  In this case, the predicate service-connected 
disability upon which SMC was granted is neurogenic impotence.  
Service connection for neurogenic impotence was granted in the 
August 2005 rating decision effective November 8, 2004, the same 
effective date established for the award of SMC.  As service 
connection was not in effect for impotence prior to November 8, 
2004, an earlier effective date for the grant of SMC for loss of 
use of a creative organ is not possible, and the claim must be 
denied.  


Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

That notwithstanding, the United States Court of Appeals of the 
Federal Circuit (Federal Circuit) has held that once the 
underlying claims are granted, as here (for service connection 
for urinary incontinence and SMC for loss of use of a creative 
organ), further notice as to downstream questions, such as the 
assignment of effective dates, is not required.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

As to VA's duty to assist, the Veteran asserts that an earlier 
effective date is warranted based on the findings and conclusions 
contained in the record dated prior to the grants of service 
connection and SMC.  VA is required to make reasonable efforts to 
help a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The duty 
to assist contemplates that VA will help a claimant obtain 
records relevant to his claim, regardless of whether the records 
are in Federal custody.  Here, VA has obtained records of 
relevant treatment reported by the Veteran, including service 
treatment records, records of VA treatment, private medical 
records, and records from the SSA.  Also, relevant VA 
examinations have been conducted.  Therefore, VA has complied 
with the VCAA's duty to assist. 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to an earlier effective date of June 15, 2000 for the 
award of service connection for urinary incontinence is granted.

Entitlement to an effective date earlier than November 8, 2004 
for the award of SMC for loss of use of a creative organ is 
denied. 




REMAND

With respect to the Veteran's remaining claims for increased 
ratings, SMC, and specially adapted housing, the Board notes that 
the record contains no medical evidence addressing the severity 
of the Veteran's disabilities since July 2005, more than five 
years ago.  Recent statements received from the Veteran indicate 
that his functional capabilities have decreased, and the Board 
notes that the record does not contain a medical opinion 
addressing whether the Veteran has manifested loss of use of the 
bilateral feet and lower extremities, as required for a grant of 
SMC and specially adapted housing.  The Board therefore finds 
that the Veteran should be provided a VA medical examination - 
pursuant to applicable procedures for scheduling non-VA overseas 
examinations - to determine the current severity of his service-
connected disabilities and whether he meets the criteria for a 
grant of SMC and specially adapted housing.  

Additionally, the Veteran's December 2005 notice of disagreement 
initiated an appeal with respect to the denial of the claim for 
entitlement to service connection for loss of use of both lower 
extremities.   This issue was not addressed in the December 2006 
SOC, and a remand is required for the issuance of a SOC on this 
issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA medical 
examination - pursuant to applicable 
procedures for scheduling non-VA overseas 
examinations -  to determine the current 
nature and severity of his service-
connected disabilities.  The claims file 
should be reviewed, and that review should 
be indicated in the examination report.  
All testing deemed necessary should be 
undertaken.  

The examiner should determine all 
symptomatology associated with the 
Veteran's posterior tibialis tendonitis of 
the right and left ankles, to include any 
limitation of motion and neurological or 
tendon impairment.  The examiner should 
also characterize the degree of any 
limitation of motion resulting from 
the bilateral posterior tibialis 
tendonitis as marked or moderate.  The 
examiner is notified that the Veteran is 
also in receipt of compensation for 
arthritis of the ankles and pes planus, 
but the examination should focus on 
symptomatology resulting solely from 
posterior tibialis tendonitis.

The examiner should also determine whether 
the Veteran's posterior tibialis 
tendonitis is manifested by weakened 
movement, excess fatigability, or 
incoordination.  These determinations 
should be expressed in terms of the 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, pain, flare-ups or 
incoordination, expressed in degrees, 
if possible.

In addition, the examiner should state 
whether the Veteran's service-connected 
disabilities (as listed in an August 2005 
rating decision) have resulted in loss of 
use of either foot.  The examiner should 
specifically determine whether the 
Veteran's function of the lower 
extremities would be equally well served 
by an amputation stump at the site of 
election below the knee with the use of a 
suitable prosthetic appliance.  He or she 
should indicate whether there is complete 
paralysis of the external popliteal nerve 
(common peroneal) and consequent foot 
drop, accompanied by characteristic 
organic changes, including trophic and 
circulatory disturbances and other 
concomitants confirmatory of complete 
paralysis of this nerve.  

The examiner should also comment on 
the Veteran's ability to perform 
balancing, propulsion, and ambulation, 
and state whether the Veteran has loss 
of use of both lower extremities, such 
as to preclude locomotion without the aid 
of braces, crutches, canes, or a 
wheelchair.  It should be noted that the 
term "preclude locomotion" means the 
necessity for regular and constant use of 
a wheelchair, braces, crutches, or canes 
as a normal mode of locomotion although 
occasional locomotion by other methods may 
be possible.  

All opinions expressed must be supported 
by a complete rationale in a typewritten 
report.

2.  Issue a Statement of the Case to the 
appellant and his representative on the 
issue of entitlement to service connection 
for loss of use of both lower extremities.  
The Veteran should also be informed of the 
requirements to perfect an appeal with 
respect to this issue.  

3.  Readjudicate the claims of entitlement 
to increased ratings for left and right 
ankle disabilities, SMC for loss of use of 
the bilateral feet, specially adapted 
housing, and service connection for loss of 
use of the bilateral lower extremities.  If 
the full benefits sought on appeal are not 
granted, issue a supplemental statement of 
the case to the Veteran and his 
representative before returning the case to 
the Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


